[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1433

                        UNITED STATES,

                          Appellee,

                              v.

                       ROBERT A. SMITH,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Mary M. Lisi, U.S. District Judge]

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Van L. Hayhow on brief for appellant.                         
Sheldon  Whitehouse, United  States Attorney,  Margaret  E. Curran                                                                              
and Richard W.  Rose, Assistant United States Attorneys,  on brief for                            
appellee.

                                         

                       October 10, 1997
                                         

     Per  Curiam.  We  have carefully reviewed  the briefs of                            

the  parties  and  the  record  on  appeal,  and  we  affirm.

Appellant  Robert Smith ("Smith")  challenges his sentence on

bank fraud  charges.  He  claims the district court  erred in

concluding he was an "organizer  or leader" of the bank fraud

scheme, and so it erred in enhancing his sentence pursuant to

U.S.S.G.   3B1.1(a).  We  give the district court's  findings

"due deference" and reverse only  for clear error.  18 U.S.C.

  3742(e); United States v. Tejada-Beltran,  50 F.3d 105, 110                                                      

(1st Cir. 1995).

     No  clear  error  was  committed.    The  uncontroverted

evidence at  sentencing showed  Smith decided  where to  make

deposits and withdrawals  and when and how  much to withdraw.

He accompanied  many of  the recruits to  the banks  and took

physical possession  of the money.   He gave each  recruit 25

per  cent of  the proceeds  and kept  the larger  portion for

himself and  his three co-conspirators.  He recruited many of

the  29  individuals whose  bank accounts  were used  for the

scheme.   Thus,  Smith  exercised decision-making  authority,

participated  heavily   in  the  ongoing   scheme,  recruited

accomplices, claimed  a larger  share  of the  fruits of  the

crime  (for  himself  and  his  three  co-conspirators),  and

exercised  control  and  authority over  the  recruits.   See                                                                         

U.S.S.G.   3B1.1 n.4.

                             -2-

     Smith's  counsel suggests  Smith took  instructions from

other participants in  the scheme.  But there  is no evidence

in the  record to  support  counsel's version  of the  facts.

Even if this  evidence were present, the court  still did not

commit  clear error in concluding Smith  was an "organizer or

leader;"  ample evidence existed to satisfy the other factors

listed in  the sentencing  guideline commentary.   The  court

need  not  find  every  listed  factor in  order  to  find  a

defendant  was  a "leader  or organizer."   United  States v.                                                                         

Preakos, 907 F.2d 7, 9 (1st Cir. 1990).                   

     Affirmed.  Loc. R. 27.1.                          

                             -3-